         Case 1:19-cv-05421-PGG          Document 23       Filed 11/20/19    Page 1 of 2




 MERCEDES COLWIN                                                          GORDON&REES
 MCOLWIN@GRSM.COM
                                                                          SCULLY MANSUKHANI
 LINDSEY BLACKWELL
 LBLACKWELL@GRSM.COM                                                            ATTORNEYS AT LAW
                                                                              ONE BATTERY PARK PLAZA
                                                                                     28° FLOOR
                                                                                NEW YORK, NY 10004
                                                                               PHONE: (212) 269-5500
                                                                                 FAx: (212) 269-5505
                                                                                  WWW.GRSM.COM




                                        November 20, 2019
BY ECF
Hon. Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square, Room 2204
New York, NY 10007

       Re:             Vernon v. Jordache Enterprises Inc., et al.
                       Case No. 19-cv-5421 (PGG)

Dear Judge Gardephe:

       We represent defendants Jordache Enterprises, Inc., Katy Zilinski, and Hayley Nerenberg
("Defendants") in connection with the above-referenced action. Defendants write to advise the
Court of my unavailability for the initial conference scheduled for tomorrow, November 21, 2019.

        Pursuant to Your Honor's Individual Rules (VIl)(A), the attorneys who will serve as
principal trial counsel must appear at all court conferences. I will serve as principal trial counsel
for Defendants in this action, but am not available to appear for the conference on November 21.
Beginning today, November 20, I will be participating in the Women's Forum Global Meeting in
Paris, France, which was planned long in advance to Your Honor's scheduled appearance. On
November 21, I will be a panelist in "Making it Count         =-   A Conversation about Quotas to
Accelerate Inclusion." Leading up to this week, I participated in the planning of the conference
beginning in the Spring of this year, researched my position of advocating for the use of quotas,
prepared a PowerPoint, and rehearsed with the other panelists in preparation for the discussion.
My participation has been advertised by the Conference via social media to its 27,000 followers
and in the printed agenda. The full Agenda is attached for your review. All my travel
arrangements, including hotel and flights, have been made and paid for in advance. I am also
hosting two corporate clients at the conference.

        My office has contacted opposing counsel, Silvia Stanciu, Esq., to discuss the conflict,
obtain her consent to request an adjournment of the initial conference and to confirm her
availability on alternate dates for Your Honor to consider. Ms. Stanciu consented to an
adjournment. Both sides are available all day on Monday, November 25, and on Tuesday,
                              Case 1:19-cv-05421-PGG         Document 23     Filed 11/20/19   Page 2 of 2

                  Hon. Paul G. Gardephe, U.S.D.J.
                  U.S. District Court, S.D.N.Y.
                  November 20, 2019
                  Page 2 of 2

                  November 26 in the morning (Plaintiffs counsel has a telephonic court conference in another
                  matter on 3:30pm that day).

                             Thank you for your consideration.

                                                                 Respectfully submitted,

                                                                 GORDON REES SCULLY
                                                                 MANSUKHANI, LLP

                                                                 #lee@a CMi
                                                                 Mercedes Colwin
                      Cc: All Counsel of Record (via ECF)




1181796/48576262v.1
